Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1, is allowable for claiming a starter assembly which includes a solenoid switch disposed in a second electrical line in communication with the solenoid wherein closing the solenoid switch energizes the solenoid and opening the solenoid switch de- energizes the solenoid wherein the solenoid switch is disposed in a switch housing, the switch housing being mounted on and electrically isolated from the main housing; control circuitry including a microprocessor operably coupled with the solenoid switch, the control circuitry being in communication with a motor voltage sensing line whereby the control circuitry is responsive to voltage changes in the electrical motor, the control circuitry also being in communication with an electrical line in communication with the voltage source whereby the control circuitry is responsive to the voltage of the voltage source, the control circuitry being programmed to open the solenoid switch upon the satisfaction of predetermined conditions to thereby prevent damage to the electrical motor; wherein the control circuitry is mounted within a control unit housing, the control unit housing being attached to the switch housing; a vibrational dampening and electrically isolating mounting assembly for securing the control unit housing and the switch housing to the main housing wherein the mounting assembly electrically isolates the main housing from the control unit housing and from the switch housing; and a thermally responsive switch positioned to absorb heat generated by operation of the electric motor and wherein the thermally responsive switch opens when experiencing elevated temperatures, the thermally responsive switch being disposed in a third electrical line operably coupled with the solenoid switch wherein energizing the third electrical line closes the solenoid switch and de-energizing the third electrical line opens the solenoid switch, and wherein the third electrical line is grounded by attachment to the starter assembly, the thermally responsive switch being disposed in the third electrical line between the solenoid switch and the ground wherein opening of the thermally responsive switch prevents energizing of the third electrical line and results in the opening of the solenoid switch by opening the third electrical line and thereby preventing the grounding of the solenoid switch and the control circuitry.  All remaining claims depend from claim one and are allowable for at least their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 2pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747        

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747